Title: Virginia Delegates to Benjamin Harrison, 27 May 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir,
Philada. 27 May 1783.
We have been honored with your Excellency’s favor of the 17th instant. Mr. Jones we believe carried with him a copy of the offer of a Seat for Congress in the State of N. York. Lest it should have happened otherwise, we will endeavor to provide one for the next mail. The propositions of Congress with regard to Revenue have long since been transmitted to your Excellency by the President. Relying on the full explanations of our two Colleagues who will attend the General Assembly, we have supposed it unnecessary to trouble you with any less perfect remarks on that subject in our correspondence.
The state of our information from Europe remains precisely as at the date of our last; the progress of the definitive Treaty, of the British bill relative to a commerce with the United States, and of the arrangements for a new administration, being left in the utmost uncertainty by the latest arrivals in this port.
Congress have received no further communications from the Commander in chief, with respect to the Conduct of the British Commander at New York, touching the evacuation of that port, or the execution of the other articles of the provisional Treaty. The breach of that which stipulated a restoration of the Negroes, will be made the subject of a pointed remonstrance from our Ministers in Europe to the British Court; with a demand of reparation; and in the mean time General Washington is to insist on a more faithful observance of that stipulation at N. York.
We have the honor to be with great esteem and respect yr Excelly’s Obt. Hble Servts.
John F. MercerJ. Madison Jr.Theok. Bland Jr.
